DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the reply filed on September 02, 2022, wherein; claim 1, claim 2, claim 8, and the Specification (i.e. Title, Drawings) were amended.  The Examiner notes aforementioned response respectfully traverses rejections under 35 U.S.C. § 103 of all claims (i.e. Claims 1-11) in the application.  Claims 1-11 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marini (WO 2018/002795A1), hereinafter MARINI (A), in view of Schubert (DE202012100582U 20120222), hereinafter SCHUBERT.
Regarding claim 1, MARINI (A) teaches (see Figure 2 below) a display support (1, Fig. 2) made of a paper material (solid cardboard) (page 3, lines 3-12) for packaged products comprising: a rear portion (2, 8, Fig. 2) provided a back wall (3, Fig. 2), side walls (4, Fig. 2) and a top panel (8, Fig. 2), the top panel having at least one opening (8b, Fig. 2) which together with the back and side walls (3 and 4, Fig. 2) of the rear portion (2, 8, Fig. 2) defines at least one recess (8b, Fig. 2) for housing a packaged product, a front panel (9, Fig. 2) having an opening (9a, Fig. 2) at the at least one recess (8b, Fig. 2).  MARINI (A) fails to teach the recitation -- at least one flap 381--, (see Figure 1 above).
However, SCHUBERT teaches the presence of the --at least one flap 381-- (11, Fig. 3a) made of paper material (solid cardboard), (page 5, para. [0023]) to provide stability (page 24, Fig. 3b) to the item resting on them (page 3, para. [0012], lines 86-92), (see Figure 3 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the --front panel-- of MARINI (A) to include --flaps--, as taught by SCHUBERT, in order to improve the stability of items placed into the --opening-- of the --top panel--.
Furthermore, regarding the manufacturing process employed to form the --rear portion--, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

Figure 1

    PNG
    media_image1.png
    96
    20
    media_image1.png
    Greyscale


Figure 2

    PNG
    media_image2.png
    682
    460
    media_image2.png
    Greyscale


Regarding claim 2, The combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 1.  MARINI (A) further teaches the --rear portion-- and the --front panel-- being made of cardboard materials.  SCHUBERT further teaches the --flaps-- is made of cardboard material, (page 5, para. [0023].  MARINI (A) and SCHUBERT both fail to teach a specification for the --thickness-- or the --first basis weight-- for the --rear portion-- or the --front panel--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the --rear portion--, --front panel--, and --flaps-- from any known type of cardboard material in order to have the desired structural resistance of the --display support--.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Furthermore, regarding the manufacturing process employed to construct the --display support--, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

Regarding claim 3, The combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 1.  MARINI (A) further teaches --front panel (9, page 21, Fig. 2)-- is --coupled (page 20, Fig. 1)-- to the --upper panel (8a, page 21, Fig. 2)-- of the --rear portion (2, 8, page 21, Fig. 2)-- in the --display support (page 211, Fig. 2)-- to set their alignment.

Regarding claim 4, The combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 3.  MARINI (A) further teaches --glue-- is employed during assembly (page 18, lines 11-16) of the --display support (1, Fig. 2)-- to couple the --front panel (9, Fig. 2)-- to the --upper panel (8a, Fig. 2)-- to further secure their alignment.

Regarding claim 5, The combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 1.  MARINI (A) further teaches the --display support--, and by default its constituents; --front panel--, and --rear portion--, are assembled by the process of combining its multiple sections, (page 10, line 32 - page 13, line 16).  MARINI (A) fails to teach --display support-- is --formed-- by a --single die-cut-- of cardboard material.  SCHUBERT further teaches the --flaps--, being part of the --front panel (3, Fig. 1a)-- (see Figure 4 below) is obtained from the process of a “punch-out” of a “blank” of cardboard material followed by “folding” and bending along its “edges”, (page 6, para. [0037]).  SCHUBERT fails to teach the formation of the --rear portion--.  Further regarding the manufacturing process, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695,697,227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

Regarding claim 7, The combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 1.  MARINI (A) fails to teach the claimed recitation --wherein the front panel 600 has a spacing flaps 693, 694 on at least one side thereof--.
However, SCHUBERT further teaches the presence of --spacing flaps (3a, Fig. 1a)--, (see Figure 4 below) to ensure proper vertical distancing of products from the bottom of the box, (page 6, para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the --front panel-- of MARINI (A) to have --spacing flaps-- as taught by SCHUBERT in order to define proper vertical distancing of products from the bottom of the box.
Figure 3

    PNG
    media_image3.png
    675
    584
    media_image3.png
    Greyscale



Regarding claim 9, The combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 1.  The claimed recitation being --paper material is selected from solid cardboard, corrugated cardboard, paperboard and combinations thereof--.

Regarding claim 11, The combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 9.  The claimed recitation being --paper material is cardboard--.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MARINI (A), in view of SCHUBERT, as applied to claim 1, further in view of Huisman (WO2005044674A1), hereinafter HUISMAN.
Regarding claim 10, The combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 1.  MARINI (A) fails to teach --recycled paper material-- for the --display support-- being used.  SCHUBERT fails to teach that --recycled paper material-- for the --flaps-- being used.
However, HUISMAN teaches (see Figure 5 below) a --display support (100, 102, Fig. 3)-- as being made of --recycled paper material-- (page 3, lines 26-28) to be --environmentally friendly-- (page 2, lines 10-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of MARINI (A) and SCHUBERT and incorporate the --recycled paper material-- of HUISMAN to produce a --display support-- being environmentally friendly--.

Figure 4

    PNG
    media_image4.png
    707
    526
    media_image4.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MARINI (A), in view of SCHUBERT, as applied to claim 1, further in view of Marini (EP3772469A1), hereinafter MARINI (B).
Regarding claim 6, the combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 1.  The combination of MARINI (A) and SCHUBERT fails to teach the claimed recitation --rear portion 500 has plurality of recesses 521, 522 having respective base panels 530, 561 at different distances from the front panel 300--.
However MARINI (B) teaches --rear portion (2, 7, Fig. 2)-- has plurality of --recesses (8, Fig. 2)-- having respective --base panels (11a, Fig. 4)-- at different distances from the --front panel (6, Fig. 2)--, (see Figure 6, Figure 7 below) to accommodate and properly display simultaneously a variety of products.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the --display support-- of MARINI (A) and SCHUBERT to incorporate the bottom of the --base panels (11a, Fig. 4)-- at different distances from the ---front panel (6, Fig. 2)-- of MARINI (B) in order to accommodate and properly display simultaneously a variety of products.

Figure 5

    PNG
    media_image5.png
    931
    522
    media_image5.png
    Greyscale


Figure 6

    PNG
    media_image6.png
    497
    977
    media_image6.png
    Greyscale


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MARINI (A), in view of SCHUBERT, as applied to claim 1, further in view of Kuo (U. S. Patent Application 2012/0006698A1), hereinafter KUO.
Regarding claim 8, the combination of MARINI (A) and SCHUBERT teaches the claimed invention as above in claim 1.  The combination of MARINI (A) and SCHUBERT fails to teach the claimed recitation --at least one support panel arranged in said at least one recess 681 perpendicular to the front panel 600--.  The Examiner interprets --support panel-- as a portion of the --front panel 600-- protruding perpendicularly into --recess 681--.
However KUO teaches presence of --support panel (225, FIG. 1)-- perpendicular to --front panel (2, FIG. 1)-- to define the boundaries of the packing space (V1, FIG. 1), (see Figure 8 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the --package support-- of MARINI (A) and SCHUBERT to incorporate an extension of the --support panel (225, FIG. 1)-- encroaching perpendicularly into the --front panel (2, FIG. 1)-- in order to define the boundaries of the packing space (V1, FIG. 1) for [AltContent: ]the items to be contained thereto.

Figure 7

    PNG
    media_image8.png
    763
    674
    media_image8.png
    Greyscale


Response to Arguments
Applicant’s arguments filed September 02, 2022 have been fully considered but they are not persuasive.
The Examiner notes Applicant’s respectfully traverses rejection of Claims 1-5, 7, 9, and 11 under 35 U.S.C. § 103 as allegedly being unpatentable over WO 2018/002795 ( "Marini", (i.e. MARINI (A)) ) in view of DE 202012100582 ( "Schubert", (i.e. SCHUBERT) ).  The Examiner further notes Applicant’s also respectfully traverses rejection of Claims 6, 8, and 10 under 35 U.S.C. § 103 as allegedly being unpatentable over Marini (i.e. MARINI (A)) in view of Schubert (i.e. SCHUBERT) and either WO 2005044674 ( "Huisman", (i.e. HUISMAN) ), EP 3772469 ( "Marini B", (i.e. MARINI (B) ), or U.S. Patent Pub. No. 2012/0006698 ( "Kuo", (i.e. KUO) ).  The Examiner realizes Applicant (in an effort to advance prosecution) has amended:
Independent claim 1 to recite "wherein the rear portion is formed by folding a single die-cut paper material having a first thickness or a first basis weight".  Applicant states that support for this amendment may be found at, for example, at least claim 2 (as originally filed) and also in the original disclosure and figures, wherein it is clear that the rear portion is formed by folding a single die-cut paper material.
Claim 2, dependant of claim 1, to extricate the partial limitation “the rear portion is formed by a first die cut paper material having a first thickness or a first basis weight”.
The Examiner acknowledges the respectful Applicant’s submission that neither MARINI (A), SCHUBERT, HUISMAN, MARINI (B), nor KUO (alone or in combination) disclose the limitations of amended independent claim 1, for at least the following reasons:
FIRST, MARINI (A) does not disclose these limitations.  In MARINI (A), the top panel 8 is a separate piece from the back wall 3 and side walls (see Figure 2).  Therefore, in MARINI (A) the rear portion is formed by folding two separate die-cut materials, one forming the top panel 8 and the other forming back wall 3 and side walls 4.  The Examiner acknowledges the Applicant’s FIRST reason.  However the final structure sourcing from MARINI (A) in its --top panel 8-- is structurally equivalent as in the claimed invention.  The Examiner also notes a product-by-process limitation distinguishes the claimed invention and the combination of prior art.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  MPEP 2113 Product-by-Process Claims [R-10.2019].

SECOND, MARINI (B) also does not disclose these limitations.  MARINI (B) discloses a display support similar to that of MARINI (A), where the top panel 7 is a separate piece from the back wall and side walls (3) forming the rest of the rear portion of the display support (see Figure 2).  The Examiner acknowledges the Applicant’s SECOND reason.  However (as it is the case as in the Applicant’s FIRST reason above) the final structure sourcing from MARINI (B) in its --display support--, --back wall--, and --side wall-- is structurally equivalent as in the claimed invention.  The Examiner kindly refers the Applicant’s to the notes in the FIRST reason above regarding a product-by-process limitation.

THIRD, SCHUBERT does not disclose these limitations.  In SCHUBERT, the holding device requires two guide plates (3, 4) at a predetermined distance to each other for supporting the tubes (20), namely a lower guide plate (4) which can be equated to the top panel of the claimed display support and an upper guide plate (3) which can be equated to the front panel of the claimed display support.  However, in SCHUBERT, only the upper plate (3) is formed in one piece (single die-cut) with the back wall and side walls of the holding device, whereas the lower plate (4) is a separate piece (see Figures).  Therefore, SCHUBERT does not disclose a rear portion made in one-piece (single die-cut) including back wall, side walls and a top panel different from the front panel of the device.  The Examiner acknowledges the Applicant’s THIRD reason.  However (as it is the case as in the Applicant’s SECOND reason above) the final structure sourcing from SCHUBERT in its upper plate (3) and lower plate (4) is structurally equivalent as in the claimed invention.  The Examiner kindly refers the Applicant’s to the notes in the SECOND reason above regarding a product-by-process limitation.

FOURTH, neither HUISMAN nor KUO appear to disclose these limitations.  The Examiner observes Applicant’s does not elaborate arguments on the inadequacy of HUISMAN and KUO.  The Examiner kindly refers the Applicant’s (if reasons are driven from product-by-process limitations) to the notes in the THIRD reason above.

FIFTH, Applicant respectfully submits that the limitations of amended independent claim 1 would not be obvious.  In particular, contrary to the Office Action's allegations in connection with original claim 5, SCHUBERT does not even disclose "the rear portion and the front panel formed by a single die-cut so that the front panel coincides with the top panel of the rear portion".  In fact, SCHUBERT requires the top panel (i.e., lower guide 4) and the front panel (i.e., upper guide 3) to be arranged at a certain distance to each other and therefore the top panel and the front panel cannot coincide, i.e., cannot be the same panel as required by claim 5.  Therefore, even assuming that a person of ordinary skill in the art would have combined the teachings of the cited references in the way asserted by the Office Action, the person of ordinary skill in the art would not have arrived at the subject matter of amended independent claim 1 and of the claims depending thereon.  The Examiner acknowledges the Applicant’s FIFTH reason.  However (as it is the case as in the Applicant’s THIRD reason above) the final structure sourcing from SCHUBERT (which does not disclose “the rear portion and the front panel formed by a single die-cut”) is structurally equivalent as in the claimed invention.  The Examiner kindly refers the Applicant’s to the notes in the THIRD reason above regarding a product-by-process limitation.

The Examiner acknowledges all FIVE Applicant’s reasons.  It is the humble view of the Examiner that product-by-process limitations might be the constrain at hand and its use precludes allowability of claim 1 (see disposition of claim 1 above) and dependant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735